DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with JANET D. HOOD on February 26, 2021.
The application has been amended as follows: 
In the Claims:
“arranged distributed” (claim 1, lines 11-12) has been changed to: --arranged and distributed--.
“for receiving” (claim 1, line 12) has been changed to: --to receive--.
“the rotor,” (claim 1, line 13) has been changed to: --the rotor, and--.
“layers. .” (claim 1, last line) has been changed to: --layer.--.
“the higher” (claim 2, line 2) has been changed to: --a higher--.
“layer)” (claim 2, line 2) has been changed to: --layer--.
“body ,” (claim 3, last line) has been changed to: --body,--.

Allowable Subject Matter
Claims 1-5 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/February 27, 2021 	                                                      Primary Examiner, Art Unit 3729